Citation Nr: 0032650	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-14 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1318 (West 1991 and Supp. 
2000)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]

ATTORNEY FOR THE BOARD

Hilary L. Goodman


REMAND

The veteran, who had active service from November 1945 to May 
1947 and from October 1950 to October 1951, died in April 
1998.  The appellant is his surviving spouse.  

This appeal arises from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which denied the appellant's claims for service 
connection for the cause of the veteran's death and 
dependency and indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1318 (West 1991 and Supp. 2000).

The appellant specifically contends that the veteran's death 
was due to heart problems and hypertension and that this was 
directly related to his service-connected post-traumatic 
stress disorder.  She further contends that, because of the 
veteran's  psychiatric condition, he refused to take his 
medications and that this contributed to his deterioration.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board of 
Veterans' Appeals (Board) were to proceed to issue a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.

With respect to the aspect of the claim involving dependency 
and indemnity compensation benefits under 38 U.S.C.A. § 1318, 
such benefits shall be paid to a deceased veteran's surviving 
spouse in the same manner as if his death were service 
connected, assuming his death was not caused by his own 
willful misconduct, if (1) he was continuously rated totally 
disabled for 10 or more years immediately preceding death; 
(2) he was continuously rated totally disabled for five or 
more years immediately preceding death if also so rated at 
the date of discharge; (3) he would have been entitled to 
receive such compensation but for clear and unmistakable 
error in previous final RO or Board decisions; or (4) he 
would have been "hypothetically entitled to receive" total 
disability compensation at the time of his death but was not 
receiving it for some reason.  38 C.F.R. § 3.22(a).  See Cole 
v. West, 13 Vet. App. 268, 278-79 (1999); Marso v. West, 
13 Vet. App. 260 (1999); Wingo v. West, 11 Vet. App. 307 
(1998); Carpenter v. Gober, 11 Vet. App. 140 (1998) (creating 
a new basis for recovery under section 1318, allowing 
appellant to demonstrate that veteran could hypothetically 
have been entitled to receive a different decision 
(ultimately leading to total disability) based on then 
applicable law and the evidence in the claims file or in VA 
custody prior to veteran's death).

Effective January 21, 2000, VA amended 38 C.F.R. § 3.22(a) 
and added other provisions relevant to this claim.  Those 
amendments more specifically defined the phrase "entitled to 
receive."  65 Fed. Reg. 3,388-92 (Jan. 21, 2000) (to be 
codified at 38 C.F.R. § 3.22 (2000).  Where a law or 
regulation changes after the claim has been filed or before 
the administrative process has been concluded, as is the case 
here, the version most favorable to the appellant applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  DeSousa v. 
Gober, 10 Vet. App. 461 (1997) (VA must fully adjudicate 
claim under old and new versions to determine which is more 
favorable).  As the claims are remanded, the RO should 
readjudicate the claims in light of the above considerations.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  Pursuant to the Veterans Claims 
Assistance Act of 2000, the RO is 
requested to refer the claims file to an 
appropriate medical specialist.  The 
physician is requested to review the  
claims file, including the reports of VA 
examinations, the VA medical records and 
the private medical records.  Based on a 
comprehensive review of the record, the 
physician should proffer an opinion, with 
supporting analysis, as to whether it is 
at least as likely as not that the 
veteran's service-connected post-traumatic 
stress disorder either caused, contributed 
to or aggravated the reported immediate 
cause of the veteran's death, congestive 
heart failure, or otherwise caused or 
materially or substantially contributed to 
his death.

3.  Following completion of the above, the 
RO should again review the record and 
adjudicate the claims on the merits.  The 
RO's adjudication should include 
consideration of the law concerning a 
hypothetically-entitled-to-receive claim.  
If any benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




